i          i     i                                                                          i        i       i




                                   MEMORANDUM OPINION

                                           No. 04-09-00780-CV

                                    IN RE J.M.F., M.J.F., and L.R.

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: December 23, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 8, 2009, relators filed a petition for writ of mandamus and a motion for

emergency stay. The court has considered relators’ petition for writ of mandamus and is of the

opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency stay are DENIED. See TEX . R. APP . P. 52.8(a).

                                                            PER CURIAM




           1
         … This proceeding arises out of Cause No. 08-541-B, pending in the 198th Judicial District Court, Kerr
County, Texas, the Honorable Rex Emerson presiding. However, the order complained of was signed by the Honorable
Stephen Ables, senior judge of the Sixth Administrative Judicial Region.